DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 1 September 2021. It is noted that this application benefits from Provisional Patent Application Serial No. 62/867,634 filed 27 June 2019. Claims 3 and 11 have been cancelled. Claims 1-2, 4-5, 9-10, 12, and 16-20 have been amended. Claims 1-2, 4-10, and 12-20 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 1 September 2021 have been fully considered and are addressed as follows:  

[i]	In response to rejection(s) of claim(s) 1-20 (now claims 1-2, 4-10, and 12-20 as presented by amendment) under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 10 June 2021, Applicant provides the following remarks:

"…The Applicant respectfully submits that the claims are generally directed to sensor, processor, and memory-based detections, associations, and determinations that receive, generate, and transmit queue related information indicative of numbers of guests in loading lines...from guest-associated devices...the one or more computer processors, sensors, and methods recited in independent claims 1, 12, and 17 are not directed to simply organizing human activity…the queue information is detected by hardware sensor assemblies and communicated to hardware processors to generate indications of reduced capacity events...As such, the Applicant respectfully submits the instant claims do not recite processes/functions which are performable by human mental processing..."

In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. As an initial matter, Examiner notes that representative claim 17 does not include a recitation or indication that data received from the sensor assembly is “received by hardware” or that the recited determining reduced capacity events and the associated generating a reaccommodation time slots is performed by “hardware” as presented by Applicant. In contrast, representative claim 17 is silent with respect to any technical element performing steps/function illustrated by the claim. 

NOTE: For Applicant’s benefit, while the rejection under 35 U.S.C. 101 is maintained as set forth below, Examiner notes that clarification of processing steps executed by the inventive processor/controller as directly engaged with the automated generation of the reaccommodation timeslot based on the reduced capacity as determined by the system responsive to the active/hardware executed monitoring of queue characteristics could serve to overcome the maintained rejection. However, as presented, claim 17 does not identify any technical elements as performing the recited steps/functions and the system claims merely introduce the processor 

Examiner directs Applicant’s attention to the claim limitations of representative claim 17. In particular claim 17 as presented by amendment includes “…receiving queue information from a sensor assembly of an attraction, wherein the queue information is indicative of a number of guests in a loading line of the attraction…”, “…determining a reduced capacity event based on the queue information wherein the reduced capacity event comprises an estimated reduction in guest throughput for an amusement park attraction during the reduced capacity event…”, “...identifying each individual guest with an affected virtual queue return time...”, and “…providing notifications to each guest-associated device of the individual guests with affected virtual queue return times indicating a plurality of available new return times…”., which is an ineligible concept of Organizing Human Activity, namely: (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions), as set forth as an ineligible “grouping” of abstract ideas in the present 2019 PEG. 

With respect to the enumerated groupings, the above limitations are representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of adjusting waiting lines of human customers of an amusement 

Examiner further maintains that certain steps of representative claim 17 as presented by amendment is/are performable by human mental processing. Claim 17 as amended recites “…determining a reduced capacity event based on the queue information, wherein the reduced capacity event comprises an estimated reduction in guest throughput for the attraction…”, “…determining, based on the estimated reduction in guest throughput, a total number of virtual queue return times for guests in a virtual queue affected by the reduced capacity event based on a predetermined relationship between virtual queue return times and a capacity of the attraction, wherein the capacity of the attraction is updated based on reduced capacity of the reduced capacity event…”, “…identifying each individual guest with an affected virtual queue return time…”, and “…generating a reaccommodation time slot in the virtual queue…”.  

Respectfully, absent further clarification of the processing steps executed by the recited the recited sensor assembly or “queue controller” of claims 1 and 12, one of ordinary skill in the art would readily understand that given a ride capacity and queue status, a determination of adjusting existing guest time slots to accommodate the adjusted capacity of the attraction is/are practicable/performable by the human mental processing or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a 

Applicant further remarks:

“…Applicant submits that the claims integrate the recited judicial exception into a practical application of that exception...the Applicant respectfully submits that the recitation related to generating a reaccommodation time slot for affected guests automatically based on sensor and processor identified queue information integrates the exception into a practical application...the present claims recite additional elements...because they improve managing queue systems during a reduced capacity event that helps maintain a desirable length of the loading line...for example, automatically generating reaccommodation time slots...and notifying various devices based on sensor data input where the ‘operator device may be a computer, smart phone, tablet, laptop etc.’...”

Applicant additionally remarks:

“...Step 2B of the USPTO’s guidance is to consider the elements of each claim both individually and as an ordered combination...Like the claims discussed above in Berkheimer, the claims at issue are directed to improvements that are more than well-understood, routine, conventional activity...Specifically, the claims generally specify actively and automatically sensing a reduction in capacity of attractions...with the usage of sensor assemblies that can...detect guest devices...Applicant submits that at least these claim elements are not conventional, as evidence by the lack of cited art teaching these claim elements...”


In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 17 as presented by amendment, includes: receiving queue information from a sensor assembly of an attraction, wherein the queue information is indicative of a number of guests in a loading line of the attraction. As noted above, claim 17 fails to identify any additional hardware elements performing the steps/functions of the method other than the previously addressed indication that the queue is a “virtual queue”, which implies involvement in some capacity of a processor/executable software to maintain a queue in a virtual space. Claims 1 and 12 further expand on the virtual que by indicating that the queue is maintained in a system which includes a virtual queue controller having memory and one or more processors. Claims 1 and 12 indicates, generally, that the claimed virtual queue is implemented by a virtual queue controller having a processor and memory.
 
As presented, the claimed “sensor assembly” is/are identified as an element from which the inventive method/system receives queue information. The actions/functions reasonably attributable to the inventive method/system are limited receiving the queue information presumably via a network. Respectfully, any sensor capable of identifying a queue length (e.g., camera etc.) would be capable to generating queue information that could be received by the method/system. Accordingly, the sensor assembly and gathering of queue information is external to the claimed method, could reasonably be met by any generic sensor configuration, and is reasonably considered to constitute insignificant extra-solution activity, i.e., gathering data.

Each limitation of independent claims 1, 12, and 17 states a result (e.g., queue information is received, a reduction in capacity is received, affected times are determined, new times are recommended etc.) as associated generally with the virtual queue and/or the controller. Beyond 
 
Accordingly, the technology as engaged is solely identified as storing and retrieving information (guest queue information), performing tasks that are otherwise performable in the human mind (e.g.,  determining a reaccommodation time slot and a reduced capacity event), and sending and receiving information over a network (e.g., queue information and notifications). 

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of adjusting guest queue positions in a line of an amusement park attraction based on the capacity of the attraction using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information and transmitting information and messages over a computer network. The claimed adjusting guest queue positions in a line of an amusement park attraction based on the capacity of the attraction benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 17 as presented by amendment, includes: receiving queue information from a sensor assembly of an attraction, wherein the queue information is indicative of a number of guests in a loading line of the attraction. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:


While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. As noted above the functions performed by the underlying technology are limited to employing generic sensing technology to gather/report queue information, storing and retrieving information from computer memory (e.g., queue information), transmitting information over computer network (queue information), and performing repetitive calculations performable by mental processing such as determining a reduction in capacity and rescheduling affected patrons. Accordingly, Examiner respectfully maintains that the non-technical functions of adjusting guest queue positions in a line of an amusement park attraction based on the capacity of the attraction benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-2, 4-10, and 12-20 under 35 U.S.C. 102/103 have been fully considered and are persuasive. The rejection(s) has/have been overcome by the amendments to the subject claims and is/are withdrawn.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Previous rejection(s) of claims 1-20 (now claims 1-2, 4-10, and 12-20 as presented by amendment) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-2, 4-10, and 12-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, 

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 12, and 17 are directed to a systems and a method and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to 

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 17, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of adjusting guest queue positions in a line of an amusement park attraction based on the capacity of the attraction, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to maintain and reorganize waiting positions for human patrons of an amusement park in a queue for an amusement park ride based on information about the capacity of the ride, which is an ineligible concept of Organizing Human Activity, namely: (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

“…receive an indication of a reduced capacity event…”, “…determining a reduction in guest throughput for an amusement park attraction during the reduced capacity event…”, “...identifying each individual guest with an affected virtual queue return time...”, and “…providing notifications to each of the individual guests with affected virtual queue return times indicating a plurality of available new return times…”. Considered as an ordered combination, the steps/functions of claim 17 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of adjusting waiting lines of human customers of an amusement park, which is an ineligible concept of Organizing Human Activity, namely: (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions), as set forth as an ineligible “grouping” of abstract ideas in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

“…determining a reduction in guest throughput for an amusement park attraction during the reduced capacity event…”, “…determining, based on the reduction in guest throughput, a total number of virtual queue return times for guests in a virtual queue affected by the reduced capacity event…”, “…determining...a total number of virtual queue return time for guests in a virtual queue affected by the reduced capacity event…”, “…identifying each individual guest with an affected virtual queue return time…”, and “…generating a reaccommodation time slot in the virtual queue…”. Respectfully, absent further clarification of particular technical processing functions performed as associated with the recited virtual queue, or the “controller/processor” of claims 1 and 12, one of ordinary skill in the art could be reasonably relied upon to determine/identify patron timeslots affected by a reduction in ride capacity and determine an alternative time for the patron(s) to enter the ride given the reduced capacity by analyzing ride capacity and reservation times using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes 

Additional elements of claim 17 that potentially integrate the exception is/are limited to the indication that the queue is a “virtual queue”, which implies involvement in some capacity of a processor/executable software to maintain a queue in a virtual space. Claims 1 and 12 further expand on the virtual que by indicating that the queue is maintained in a system which includes a virtual queue controller having memory and one or more processors. Claim 17 indicates that the queue is a “virtual queue” but fails to provide further indication of technical elements which execute or maintain the recited queue. Claims 1 and 12 indicates, generally, that the claimed virtual queue is implemented by a virtual queue controller having a processor and memory.

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each limitation of independent claims 1, 12, and 17 states a result (e.g., a reduction in capacity is received, affected times are determined, new times are recommended etc.) as associated generally with the virtual queue and/or the controller. Beyond the general statement that quque is “virtual” and that a processor-based controller is engaged generally to facilitate the use of the virtual queue, the limitations provide no further clarification with respect to the functions 

Accordingly, claim 17, as well as system/device claims 1 and 12 is/are reasonably understood to be conducting standard, and formally manually performed process of adjusting guest queue positions in a line of an amusement park attraction based on the capacity of the attraction using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information and transmitting information and messages over a computer network. The claimed adjusting guest queue positions in a line of an amusement park attraction based on the capacity of the attraction benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2020/0410412, Examiner notes paragraphs [[0027]-[0029]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   



While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., indications of reduced capacity and notifications); (2) storing and retrieving information and data from a generic computer memory (e.g., virtual queue timeslots); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., determining affected time slots and determining alternative times). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of adjusting guest queue positions in a line of an amusement park attraction based on the capacity of the attraction. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., adjusting guest queue positions in a line of an amusement park attraction based on the capacity of the 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  


In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 1 and 12, directed to an apparatus/systems for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2, 4-10, 13-16, and 18-20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.



Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 103

[5]	Previous rejection(s) of claims 1-2 and 6-20 under 35 U.S.C. 103 as being unpatentable over Galley et al. (United States Patent Application Publication No. 2017/0098337) in view of Ackley et al. (United States Patent Application Publication No. 2007/0203763) have been overcome by the amendments to the subject claims and is/are withdrawn.


Allowable Subject Matter

[6]	Claims 1-2, 4-10, and 12-20 would be allowable if rewritten to overcome the maintained rejection(s) under 35 U.S.C. 101, set forth in this Office action.


Subject Matter Overcoming Art of Record

[7]	While both Galley et al. and Ackley et al. disclose decreases in throughput, which is reasonably considered to be a partial reduction of throughput or capacity, neither specify a partial 

Conclusion

[8]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Grimm et al., RESERVATION SYSTEM AND METHODS FOR THEME PARKS, United States Patent Application Publication No. 2002/0116235, paragraphs [0097]-[0103]: Relevant Teachings: Grimm et al. discloses a system and method which manages patron lines/reservations for attractions in a theme park The system/method queuing and reservations for guests and further provides for the rescheduling of reservation times for multiple attractions based on collection availability of the attractions. The disclosure does not appear to include rescheduling a block of guests responsive to a detected capacity reduction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683